101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Michael FUNDATOR, Plaintiff-Appellant,v.COLUMBIA UNIVERSITY OF NEW YORK, Robert E. Bunselmeyer, andRobert E. Furno, Defendants-Appellees.
No. 96-7081.
United States Court of Appeals, Second Circuit.
June 21, 1996.

Michael Fundator pro se, New Brunswick, NJ, for appellant.
Arthur M. Toback, Horwitz, Toback & Hyman, New York City, for appellees.
Before KEARSE, MAHONEY and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and submitted by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Chin's orders dated December 21, 1995 and January 18, 1996.  We see no abuse of discretion in the district court's denial of a preliminary injunction.  See generally Jayaraj v. Scappini, 66 F.2d 36, 38 (2d Cir.1995).